Title: Notes on Debates, [4?] April 1783
From: Madison, James
To: 


Editorial Note
JM prefaced the present notes by writing, “Wednesday apl. 3. Thursday Apl. 4. Friday apr. 5. Saturday apr. 6. See Journals.” He thereby confused either the days or the dates, for 3 April in 1783 was a Thursday and the fourth, fifth, and sixth were Friday, Saturday, and Sunday, respectively. Between 3 and 6 April, Congress convened only on 4 April (NA: PCC, No. 185, III, 60; No. 186, fols. 171–72; JCCWorthington Chauncey Ford et al., eds., Journals of the Continental Congress, 1774–1789 (34 vols.;
        Washington, 1904–37)., XXIV, 227–30).
The notes below are confined to the contents of, rather than the debate on the report of the grand committee, and to the appointment of a committee to propose “the proper arrangements to be taken in consequence of peace.” Congress named this latter committee on 4 April. The report of the grand committee, which was adopted on 7 April, is in NA: PCC, No. 26, fols. 399–401. See also NA: PCC, No. 186, fol. 172; JCCWorthington Chauncey Ford et al., eds., Journals of the Continental Congress, 1774–1789 (34 vols.;
        Washington, 1904–37)., XXIV, 230–31; JM Notes, 7 April 1783. Although Charles Thomson’s committee book, the docket of the manuscript report of the grand committee, and the journal omit mention of the report being submitted to Congress on 4 April, they at least record nothing which bars the conclusion that the report was first presented on that day (JCCWorthington Chauncey Ford et al., eds., Journals of the Continental Congress, 1774–1789 (34 vols.;
        Washington, 1904–37)., XXIV, 227–29). If this conclusion is correct, all the present notes refer only to the session of 4 April 1783. 
[Friday, 4 April]
The Grand Come. appointed to consider the proportions for the blank in the Report on Revenue &c. reported the following grounded on the number of Inhabitants in each State; observing that N.H. R.I. Cont. & Mard. had produced authentic documents of their numbers; & that in fixing the numbers of other States, they had been governed by such information as they could obtain. They also reduced the interest of aggregate debt. 2,500,000 Drs.


No. of Inhabts.
proportions of 1000
proportions of 1½ Miln
N.H.
82,200
35
52,500
Mas:
350,000
148
222,000
R.I.
50,400
21
31,500
Cont.
206,000
87
130,500
N.Y.
200,000
85
127,500
N.J.
130,000
55
82,500
Pena.
320,000
136
204,000
Del:
35,000
15
22,500
Marg.
220,700
94
141,000
Virga.
400,000
169
253,000
N.C.
170,000
72
108,000
S.C.
170,000
72
108,000
Georga.
  25,000
  11
  16,500





2,359,300
1000
1,500,000




Annual Intst. of debt after deducting 1000.… Drs. expected from Impost on Trade.
A Come. consisting of Mr. Hamilton, Mr. Madison & was appointd to report the proper arrangements to be taken in consequence of peace. The object was to provide a system for foreign affairs, for Indian affairs, for military & naval peace establishments; and also to carry into execution the regulation of weights & measures & other articles of the Confederation not attended to during the war. To the same Come. was referred a resolution of the Executive Council of Pa. requesting the Delegates of that State to urge Congs. to establish a general peace with the Indians.
